Citation Nr: 0206635	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  92-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Determination of initial rating assignment for atrophy of 
the right testicle with groin pain, rated as noncompensably 
disabling.

3.  Determination of initial rating for postoperative scars, 
residuals of bilateral subcutaneous mastectomies due to 
fibroadenoma, rated as noncompensably disabling.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1943 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  various rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The issues on appeal were the subject 
of Board remands in October 1992 (except for the issue of 
initial rating for postoperative scars, residuals of 
bilateral subcutaneous mastectomies due to fibroadenoma) and 
February 1995 (all issues).  

The additional issue listed in the February 1995 Board 
remand, entitlement to special monthly compensation based on 
loss of use of a creative organ, was granted during the 
pendency of the appeal; therefore, this issue is no longer in 
appellate status before the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.  The Board will also address 
at that time the need for the RO to issue a statement of the 
case, in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999), on the issue of determination of initial rating 
assignment for right ear hearing loss, rated as 
noncompensably disabling. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for service 
connection for left ear hearing loss, determination of 
initial rating for atrophy of the right testicle with groin 
pain, and determination of initial rating for postoperative 
scars, residuals of bilateral subcutaneous mastectomies due 
to fibroadenoma, has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims 
addressed on the merits in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
VA medical examinations in order to assist him in 
substantiating his claims for VA compensation benefits.

2.  The weight of the medical evidence for and against the 
claim is in relative equipoise on the question of whether the 
veteran's left ear hearing loss is etiologically related to 
acoustic trauma in service.

3.  For the entire period of claim, the veteran's service-
connected atrophy of the right testicle with groin pain has 
been primarily manifested by postoperative herniorrhaphy, 
atrophy of the right testicle, and intermittent right groin 
pain. 

4.  For the entire period of claim, the veteran's service-
connected postoperative scars, residuals of bilateral 
subcutaneous mastectomies due to fibroadenoma, have been 
primarily manifested by well-healed, nontender, nonpainful 
scars which are not poorly nourished, repeatedly ulcerative, 
or productive of limitation of function. 



CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, left ear hearing loss was caused by exposure to 
acoustic trauma in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

2.  The criteria for an initial rating of 10 percent for 
service-connected atrophy of the right testicle with groin 
pain have been met for the entire period of claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.114, 
Diagnostic Code 7338, 4.115a, Diagnostic Code 7523 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The criteria for an initial compensable rating for 
service-connected postoperative scars, residuals of bilateral 
subcutaneous mastectomies due to fibroadenoma, have not been 
met for any period of time during the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met regarding the issues 
of service connection for left ear hearing loss, 
determination of initial rating assignment for atrophy of the 
right testicle with groin pain, and determination of initial 
rating assignment for postoperative scars, residuals of 
bilateral subcutaneous mastectomies due to fibroadenoma. 

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for left ear hearing loss, a compensable initial 
rating for atrophy of the right testicle with groin pain, and 
a compensable initial rating for postoperative scars, 
residuals of bilateral subcutaneous mastectomies due to 
fibroadenoma.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim on 
these issues, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  The appellant was afforded  personal hearings 
before the RO in January 1991 and March 1993.    

The veteran has been afforded multiple VA examinations during 
the pendency of these claims including, most recently a VA 
scar examination in January 2000 and a VA genitourinary 
examination in September 1998.  Outpatient treatment records 
in the claims file provide additional evidence necessary to 
decide the claims addressed on the merits in this decision.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has left ear hearing loss which 
is etiologically related to exposure to acoustic trauma in 
service.  At a personal hearing in January 1991, the veteran 
testified that in service during World War II he was "under 
a lot of fire" from a "big gun" while passing ammunition. 

The evidence in this veteran's case reflects service medical 
records which do not provide measures of audiological testing 
or measures of hearing during service.  Service personnel 
records reflect that in service the veteran's enlisted 
occupational specialty was "StM," and he served aboard the 
USS Pioneer.  The United States Court of Appeals for Veterans 
Claims (Court), in interpreting 38 C.F.R. § 3.385, has stated 
that "the regulation does not in and of itself rule out an 
award of service connection due to the absence of results of 
an in-service audiometric examination capable of being 
compared with the regulatory pure tone and speech recognition 
criteria . . . Therefore, the provisions of 38 C.F.R. § 3.385 
do not serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that a veteran may establish the 
required nexus between his current hearing loss and his term 
of military service if he can show that his hearing loss 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  The post-service evidence reflects that, at 
a VA audiological examination in December 1989, the veteran 
reported that he could not hear well, and was found to have 
mild mixed hearing loss of the left ear.  The diagnosis was 
that the cause of the left ear hearing loss was unclear to 
the examiner.  A subsequent VA audiological examination in 
December 1993 reflects the veteran's complaints of difficulty 
hearing with the left ear, with clinical findings of moderate 
to moderately severe conductive hearing loss with good speech 
discrimination.  The diagnosis was simply decreased hearing.  

A favorable VA audiological examination in September 1995 
found moderate to severe conductive hearing loss of the left 
ear with good speech discrimination.  The examining VA 
physician offered the diagnostic opinion that the veteran had 
"noise damaged cochlea" of the left ear.  

A VA audiological examination in May 1996 also found moderate 
to severe conductive hearing loss of the left ear with good 
speech discrimination.  In an unfavorable October 1996 
addendum, a VA medical professional (whose name and title is 
illegible) offered the opinion that it was "unlikely that 
the conductive element [of the veteran's left ear hearing 
loss] is associated with acoustic trauma unless there was 
middle ear trauma."  

After a review of the evidence for and against the veteran's 
claim for service connection for left ear hearing loss, the 
Board finds that the evidence is in relative equipoise on the 
question of whether the veteran's left ear hearing loss is 
etiologically related to acoustic trauma in service.  The 
unfavorable October 1996 opinion regarding left ear etiology 
must be read in the context of the entire opinion.  In this 
regard, the Board notes that, in a January 1998 rating 
decision, service connection for right ear hearing loss was 
established as a separate disability, based on a more 
explicit VA medical opinion in the October 1996 VA opinion 
that it was as likely that right ear hearing loss was caused 
by acoustic trauma fifty years prior as it was that it was 
caused by presbycusis.  Implicit in the October 1996 VA 
medical opinion that right ear hearing loss could equally 
have been caused by acoustic trauma in service as by 
presbycusis is the September 1996 VA examiner's rejection of 
the conclusion that right ear hearing loss was caused by 
presbycusis.  "Presbycusis" is defined as "a progressive, 
bilaterally symmetrical perceptive hearing loss, occurring 
with age." Dorland's Illustrated Medical Dictionary 1349 
(28th ed. 1994).  While the October 1996 VA opinion is that 
it was "unlikely" that the veteran's left ear hearing loss 
was associated with acoustic trauma, this opinion is 
unsupported by the clinical findings, which show asymmetrical 
left ear hearing loss which was earlier and is even worse 
than right ear hearing loss.  This bilaterally asymmetrical 
progression of left ear hearing loss as compared to right ear 
hearing loss tends to demonstrate that the veteran's left ear 
hearing loss could not have been caused by presbycusis.  All 
that remains of the October 1996 opinion is the bare 
conclusion that it was "unlikely" that the veteran's left 
ear hearing loss was associated with acoustic trauma, without 
any basis provided for the conclusion.     

On the other hand, the affirmative September 1995 VA 
diagnostic opinion was that the veteran had "noise damaged 
cochlea" of the left ear.  Of record at the time of this 
opinion was the veteran's credibly reported history of in-
service exposure to acoustic trauma.  The other medical 
opinion in the form of the December 1989 VA audiological 
examination diagnosis was that the cause of the left ear 
hearing loss was unclear to the examiner.  This report 
mirrors the difference of opinion regarding the etiology of 
the veteran's left ear hearing loss.  Based on this evidence 
for and against the veteran's claim, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's left ear hearing loss is etiologically related 
to acoustic trauma in service.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
current left ear hearing loss was caused by exposure to 
acoustic trauma in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.385; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).  

III.  Initial Rating for Atrophy of the Right Testicle with 
Groin Pain

In the August 1990 rating decision on appeal, the RO granted 
service connection for right testicular atrophy and right 
groin pain as a complication of right inguinal herniorrhaphy.  
The veteran entered notice of disagreement with the initial 
noncompensable rating determination and this appeal ensued.  
The veteran contends that a higher initial rating should be 
assigned for his service-connected atrophy of the right 
testicle with groin pain.  

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.   
The higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In 
every instance where the Rating Schedule does not provide a 
zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Diagnostic Code 7338 provides that for small reducible 
inguinal hernia, without true hernia protrusion, a 
noncompensable rating is warranted.  For an inguinal hernia 
that is not operated, but is remediable, a noncompensable 
rating is warranted.  For postoperative recurrent inguinal 
hernia that is readily reducible and well supported by truss 
or belt, a 10 percent rating is warranted.  For a small 
postoperative recurrent inguinal hernia, or an unoperated 
irremediable inguinal hernia, not well supported by truss, or 
not readily reducible, a 30 percent rating is warranted.  
38 C.F.R. § 4.114.

Diagnostic Code 7523 provides that, for complete atrophy of 
one testicle, a noncompensable rating is warranted.  
38 C.F.R. § 4.115a.  

Because this is an appeal from an initial grant of service 
connection and originally assigned rating (August 1990 RO 
decision), separate ratings may be assigned for separate time 
periods that are under evaluation.  That is, appellate review 
must consider the applicability of "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, in 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath, 1 Vet. App. 
at 594.

Service connection has been established for atrophy of the 
right testicle with groin pain as a complication of a right 
inguinal herniorrhaphy.  As early as December 1989, the 
veteran reported intermittent right inguinal pain with 
lifting or intercourse.  Various VA outpatient treatment 
records and VA compensation examinations during the pendency 
of the appeal reflect the veteran's consistent complaints of 
at least intermittent right inguinal pain, often associated 
with activity.  At a personal hearing in January 1991, the 
veteran likewise testified that he experienced pain and 
pulling in the right groin area.  

The evidence in this case reflects that the veteran underwent 
a herniorrhaphy, and that the residuals of atrophic right 
testicle and groin pain are a complication therefrom.  The 
veteran's right testicular atrophy and groin pain was 
initially rated as noncompensably disabling under Diagnostic 
Code 7523.  As the evidence demonstrates that the veteran has 
complete atrophy of only one (right) testicle, rating only 
under Diagnostic Code 7523 would result in a noncompensable 
initial rating.  38 C.F.R. § 4.115a.  

In order to fully recognize the actual disability for which 
service connection has been established, including 
intermittent groin pain, the Board finds that a rating under 
Diagnostic Code 7338 is more appropriate, and is also more 
favorable to the veteran.  Diagnostic Code 7338 contemplates 
a herniorrhaphy and postoperative symptomatology following 
herniorrhaphy.  Diagnostic Code 7338 is an appropriate 
diagnostic code under which to rate the veteran's disability, 
as the anatomical location (inguinal versus groin areas) and 
symptomatology (inguinal versus groin pain) are closely 
analogous.  38 C.F.R. § 4.20.  

While Diagnostic Code 7338 provides only a noncompensable 
rating for small reducible inguinal hernia, without true 
protrusion, this noncompensable rating does not contemplate 
groin pain as a residual.  The rating criteria for a 
noncompensable rating appears to contemplate disability of 
inguinal hernia on which a herniorrhaphy has not been 
performed.  The other noncompensable rating under Diagnostic 
Code 7338 (not operated, remediable hernia) clearly 
contemplates a rating before herniorrhaphy.  A 10 percent 
rating under Diagnostic Code 7338, on the other hand, 
specifically contemplates a postoperative recurrent inguinal 
hernia, and provides ratings based on postoperative 
symptomatology.  

While the veteran does not in fact currently have an inguinal 
hernia, he does have postoperative complications from the in-
service hernia repair.  As the rating is by analogy to 
inguinal hernia disability, rather than rating based strictly 
on actual symptoms, the Board finds that the veteran's 
postoperative herniorrhaphy symptomatology of atrophy of the 
right testicle and groin pain is roughly analogous to a 
postoperative herniorrhaphy with a small readily reducible 
inguinal hernia that would be well supported by truss or 
belt.  As indicated, not all disabilities will show all the 
findings specified in the rating criteria, but coordination 
of the rating with functional impairment is required.  38 
C.F.R. § 4.21.  For these reasons, the Board finds that the 
criteria for an initial rating of 10 percent for service-
connected atrophy of the right testicle have been met for the 
entire period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.20, 4.114, Diagnostic Code 7338, 4.115a, 
Diagnostic Code 7523; 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

The evidence does not demonstrate, however, that, for any 
period during the claim, the veteran's symptoms more nearly 
approximated disability analogous to a small postoperative 
recurrent inguinal hernia or an unoperated irremediable 
inguinal hernia which not well supported by truss or is not 
readily reducible.  A 30 percent initial rating under 
Diagnostic Code 7338, therefore, is not warranted for any 
period during the claim.  38 C.F.R. § 4.114.  The evidence 
reflects that the veteran's disability is manifested by no 
actual inguinal hernia, and does not require any support, so 
would be more analogous to a readily reducible inguinal 
hernia.  Further, the veteran's disability is manifested by 
only intermittent groin pain or pulling sensation associated 
with activity.  As the criteria for a 10 percent rating has 
been met for the entire period of claim, a "staged" rating 
is not warranted for any period of claim.  

IV.  Initial Rating for Mastectomy Residuals (Scars)

By the appealed rating decision in January 1992, service 
connection was granted for postoperative scars, residuals of 
bilateral subcutaneous mastectomies due to fibroadenoma, and 
a noncompensable initial rating was assigned.  The veteran 
entered a notice of disagreement with the noncompensable 
rating assigned, and this appeal of the initial rating 
assignment ensued. 

The veteran contends that a compensable initial rating is 
warranted for his service-connected postoperative scars, 
residuals of bilateral subcutaneous mastectomies due to 
fibroadenoma.  He specifically contends that he is 
"disfigured," has "pain and tenderness around the 
incision," and has "loss of range [of] motion" due to this 
disability.  

Diagnostic Code 7803 provides that for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

After a review of the evidence of record, the Board finds 
that, for the entire period of claim, the veteran's service-
connected postoperative scars, residuals of bilateral 
subcutaneous mastectomies due to fibroadenoma, have been 
primarily manifested by well-healed, nontender, nonpainful 
6cm scars linear and bordering the nipples laterally and 
inferiorly which are not poorly nourished, repeatedly 
ulcerative, or productive of limitation of function.  
Notwithstanding the veteran's written assertions in his April 
1992 notice of disagreement that his residual mastectomy 
scars were disfiguring, painful, tender, and produced a loss 
of range of motion, these statements are outweighed by the 
veteran's other statements, histories, testimony, and the 
clinical findings.  

With regard to the assertion of pain and tenderness or 
limitation of motion, for example, VA outpatient treatment 
records from 1989 to 1993 reflect specific complaints 
regarding other disorders, including pain associated with 
other disorders, but are negative for any complaints of 
painful or tender scars or limitation of function due to the 
scars.  In his November 1991 service connection claim (on a 
Statement in Support of Claim form), the veteran did not 
mention pain or tenderness as part of his mastectomy scar 
disability.  A December 1991 VA examination report is 
likewise negative for any complaints by the veteran of pain, 
tenderness, or limitation of motion.  It was not until the 
April 1992 notice of disagreement - submitted after the 
January 1992 initial rating decision was rendered informing 
the veteran that a higher initial (compensable) rating was 
denied in part because there was no evidence of tender or 
painful scars or evidence that the disability affected the 
breast - that the veteran first alleged that pain and 
tenderness or loss of range of motion was a part of the 
disability of mastectomy scar residuals.  

The veteran's March 1993 personal hearing testimony is 
general, but reflects a description of minimal symptomatology 
which does not equate to pain or tenderness.  At this 
hearing, the veteran testified that his scars were painful if 
he weight-lifted too much weight, and that the soreness 
depended on what he was doing.  He testified that he did not 
have that much soreness, and he did not have to go to VA for 
any treatment for the scars.  With regard to an assertion of 
limitation of motion, the veteran testified at the personal 
hearing in March 1993 that he was able to lift weights and 
had taken karate classes, and otherwise has not indicated any 
specific ranges of motion his scars allegedly preclude him 
from carrying out.   

The clinical findings likewise do not demonstrate tender or 
painful scars or limitation of function due to the mastectomy 
scars.  A December 1991 VA examination report reflects 
findings of non-tender bilateral scars with no discharge or 
erythema, and the examiner noted that the scars caused only 
cosmetic deformity.  A September 1995 VA consultation report 
reflects the examiner's assessment that the veteran had no 
disability from bilateral mastectomies.  A VA examination in 
May 1996 found that the residual surgical scars were not 
tender, hypertrophic, or fixed to the underlying structures.  
A VA examination in January 2000 found the residual 
mastectomy surgical scars to be linear, 6 cm in length, not 
tender, and not fixed to underlying structures.  Based on 
this evidence, the Board finds that the veteran's general 
assertions of painful or tender bilateral mastectomy scars or 
limitation of function due to the bilateral mastectomy scars 
are outweighed by the other evidence, including negative 
evidence, for complaints of pain, tenderness, or limited 
function, and by the clinical findings and medical opinion 
which also demonstrate no pain, tenderness, or limitation of 
function due to the service-connected mastectomy scars.  

The Board has considered the veteran's testimony regarding 
his belief that the mastectomy scars are disfiguring, 
including testimony regarding embarrassment from having the 
scars and feeling the need to keep his shirt on in public.  
The Board notes that the veteran's mastectomy scars are 
depressed, with nipple retraction, and are subcutaneous.  A 
10 percent rating is provided for disfiguring scars, however, 
only if they are to the head, face, or neck; the veteran's 
mastectomy scars and residuals are to the breasts.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  For these 
reasons, the Board finds that the criteria for an initial 
compensable rating for service-connected postoperative scars, 
residuals of bilateral subcutaneous mastectomies due to 
fibroadenoma, have not been met for any period of time during 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-
4.46, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805; 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected atrophy of the right 
testicle with groin pain, or service-connected postoperative 
scars, residuals of bilateral subcutaneous mastectomies due 
to fibroadenoma, has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating these disabilities for 
any period during the pendency of the claim.  The evidence 
reflects that the veteran has required no treatment for his 
service-connected mastectomy scars.  The atrophy of the right 
testicle with groin pain has manifested in intermittent groin 
pain, but treatment has been on an outpatient basis and has 
not been frequent.  The rating criteria, utilizing an 
analogous rating for atrophy of the right testicle with groin 
pain, reflect the actual impairment, including due to pain, 
due to postoperative complications of herniorrhaphy.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  



ORDER

Service connection for left ear hearing loss is granted. 

An initial rating of 10 percent for atrophy of the right 
testicle with groin pain is granted, subject to the governing 
criteria for the award of monetary compensation.

An appeal for a compensable initial rating assignment for 
postoperative scars, residuals of bilateral subcutaneous 
mastectomies due to fibroadenoma, is denied. 


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



